DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed August 11, 2021.
Claims 1, 11, 20, and 22-23 have been amended and claim 27 has been newly added.  Claims 1-3, 6-8, 10-14, and 19-27 are pending and have been examined on the merits (claims 1, 11, and 20 being independent).
The amendment filed August 11, 2021 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed August 11, 2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues:
(1) “Accordingly, for at least these reasons, Applicant submits that claim 1, and claims 2, 3, 6- 8, 10-14, and 19-26, are not directed to an abstract idea. Further, assuming arguendo that claims 1-3, 6-8, 10-14, and 19-26 were directed to an abstract idea, Applicant submits that claims 1-3, 6-8, 10-14, and 19-26 recite significantly more than an abstract idea and integrate the claimed invention into a practical application” (Applicant’s remarks, page 12)
Examiner notes:
accessing… non-location-specific movement data, aggregating… a movement profile, analyzing… the movement profile, identifying… movement pattern based on the movement data, generating… a probability map comprising likely movement data, comparing… the transaction information, generating… a notification, and requiring… user authorization of the transaction recite this judicial exception.  
Furthermore, under the broadest reasonable interpretation, fall under the enumerated abstract idea grouping of commercial or legal interactions.  Therefore, the claims recite abstract idea. 
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 11, and 20 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the use of a variety of components (e.g., a user account database, a client device, an account monitoring application, a gyroscope, an 
(3) Step 2B Consideration: The limitations recited by claims 1, 11, and 20 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of sending… the notification, receiving… the classification of the transaction, sending… information relating to the transaction, sending… the movement pattern, transmitting… a signal disabling an activated alarm, storing… transaction information, obtaining… device information, obtaining… non—location-specific movement data, and retrieving… transaction information recite this judicial exception are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of monitoring financial transactions involving an account associated with a user.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least paragraphs [0007-0008] explicitly discloses “a server, a user account database, an application, a client device, a processor, a transaction database, a gyroscope, an accelerometer, a pedometer, a magnetometer, a linear acceleration sensor, an attitude sensor, and a transmitter”.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a client device, a gyroscope, an accelerometer, a pedometer, a magnetometer, a linear acceleration sensor, an attitude sensor, and an account monitoring application”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of monitoring transactions involving an account associated with a user, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-3, 6-8, 10-14, and 19-27 under 35 U.S.C. 101 is maintained by the Examiner
With regard to the rejections of claims 1-3, 6-8, 10-14, and 19-27 under 35 USC 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103.
Applicant argues:
(1) “Applicant submits that Laracey and Lau do not teach or suggest all features of the amended independent claims 1, 11, and 20. Accordingly, Applicant respectfully requests that the rejection of claims 1, 11, and 20 be withdrawn. Applicant further submits that Laracey and Lau do not teach or suggest all features of claims 2, 3, 7, 8, 11, 14, 19, and 21-24, at least by virtue of their dependence upon claims 1 and 11 and due to the subject matter recited by claims 2, 3, 7, 8, 11, 14, 19, and 21-24.” (Applicant’s remarks, page 13)
Examiner notes:
(1) In consideration of Applicant’s arguments and amendments of independent claims 1, 11, and 20, clarifying citations with regard the Laracey in view of Lau references have been made to the 35 USC § 103 rejection and Applicant is arguing newly amended claim language.  As such, Applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-8, 10-14, and 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a 
Step (1): In the instant case, the claims are directed to a method for mitigating risk through monitoring transaction information involving the steps of storing, accessing, retrieving, aggregating, analyzing, comparing, and generating.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 20 is direct to a system and an apparatus and claim 11 is direct to a process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for mitigating risk through monitoring transaction information is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating risk’ and ‘commercial or legal interactions’.  Collecting and storing information before, during and after a financial transaction takes place, comparing said information to previously known transaction information “to identify at least one discrepancy” and asking a user to authorize or unauthorized the transaction based on “the discrepancy” is a fundamental economic practice to mitigate risk, i.e. fraud, when conducting a commercial or legal interaction.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: accessing… non-location-specific movement data, aggregating… a movement profile, analyzing… the movement profile, identifying… movement pattern based on the movement data, generating… a probability map comprising likely movement data, comparing… the transaction information, generating… a notification, and requiring… user authorization of the transaction.

Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of sending… the notification, receiving… the classification of the transaction, sending… information relating to the transaction, sending… the movement pattern, transmitting… a signal disabling an activated alarm, storing… transaction information, obtaining… device information, obtaining… non—location-specific movement data, and retrieving… transaction information do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. adding insignificant extra-solution activity to the judicial exception. – see MPEP 2106.05 (g)). 
The instant recited claims including additional elements (i.e. “a server, a user account database, an application, a client device, a processor, a communication, a gyroscope, an accelerometer, a pedometer, a magnetometer, a linear acceleration sensor, an attitude sensor, a transmitter, a fraudulent activity report database, a transaction database, GPS, and an account monitoring application”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraphs [0007-0009]: a server, a user account database, an application, a client device, a processor, a transaction database, a gyroscope, an accelerometer, a pedometer, a magnetometer, a linear acceleration sensor, an attitude sensor, and a transmitter) as tools to perform an abstract idea or generally linking the use of the judicial 
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a server, a user account database, an application, a client device, a processor, a communication, a gyroscope, an accelerometer, a pedometer, a magnetometer, a linear acceleration sensor, an attitude sensor, a transmitter, a fraudulent activity report database, a transaction database, GPS, and an account monitoring application) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-3, 6-8, 10, 12-14, 19, and 21-27 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 2, the step of “..information includes the strength of a cellular signal…the movement data includes…the group of an acceleration..” (i.e., having the movement data), in claim 3, the step of “wherein the movement data further includes data from a transmitter.” (i.e., having the movement data), in claim 6, the step of “wherein the transaction information includes …. one or more at least one selected from the group of purchase history, purchase time, 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-3, 6-8, 10, 12-14, 19, and 21-27, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 11, and 20 above.  Merely claiming the same process using the movement data containing location information and/or transaction information to authorize the user’s transaction does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-3, 6-8, 10-14, and 19-27 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-3, 7-8, 11, 14, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Laracey, US Patent Number 8380177 B2 in view of Lau et al. (hereinafter Lau), US Publication Number 2013/0102283 A1.
Regarding claim 1:
Laracey discloses the following:
A transaction monitoring system, comprising: (Laracey: See abstract, fig. 2)
a server containing (reads on “Data collected or provided in association with the process 300 may be stored at or be accessible to one or more databases associated with the transaction management system 230.”) a user account database storing transaction information (reads on “Some or all of the information may be stored in one or more fields of the database table shown in FIG. 9. As shown in FIG. 9, a customer may register several payment accounts, and the details are shown as being stored in a field 1010 labeled “Account(s)”.”) associated with at least one account; (Laracey: See column 13, line 32 through column 14, line 31)
an application configured to obtain (reads on “a proximity sensor 720 can be included to facilitate the detection of the customer positioning the mobile device 700 proximate to a point of sale terminal or display”) device information from a client device; and (Laracey: See column 33, line 41 through column 34, line 21)
a transaction associated with the at least one account and when Global Positioning System (GPS) data is not available to the processor, the processor is configured to: (Laracey: See column 33, lines 57-61: “a proximity sensor 720 can be included to facilitate the detection of the customer positioning the mobile device 700 proximate to a point of sale terminal or display and, in response, to activate the camera or other reader to detect or capture an image of a checkout token.” And column 34, lines 22-37: “when the payment application is activated to make a purchase transaction, the camera 722 may be placed in a ready mode of operation so that as soon as the camera lens and sensor 722 are placed proximate to a checkout token, the camera lens and sensor 722 may be operated to capture an image of the checkout token for use in the payment application.”, and notes: the detection of the customer positioning the mobile device uses non GPS data.)
wherein the movement data includes data from at least one of a gyroscope, an accelerometer, a pedometer, a magnetometer, a linear acceleration sensor, or an attitude sensor, and wherein the movement data excludes GPS data; (Laracey: See column 33, lines 20-31: “one or more sensors, including a biometrics sensor 714, an accelerometer 716, a photoelectric device 718, a proximity sensor 720, a camera 722, a wireless communication unit 724, an audio unit 726 and a magnetometer 728 may be provided to facilitate the collection, use and interaction with data and information and to achieve the functions of the payment applications described herein. For example, when provided, the magnetometer 728 may be used to calculate a position of the mobile device 700 in space, allowing improved capturing of checkout tokens.” and column 33, lines 65-67: “an accelerometer 716 can be utilized to detect movement of the mobile device 700, and a magnetometer can also be used to help detect the position of the mobile device.”, and notes: sensors use non GPS data.)
transaction; (Laracey: See column 35, lines 55-65: “the user has captured the checkout token or QR code (e.g., using the screen of FIG. 8A), and has received a response message from a transaction management system (such as the system 230 of FIG. 2) with details of the payment transaction that the customer is about to complete. In particular, the transaction management system has returned detailed transaction information about the purchase transaction, including merchant information and the purchase amount (shown as item 842).”)
wherein the notification includes associated confirmation data specifying a time period (reads on “a merchant payment authorization request may “time out” or expire if a matching customer payment authorization request is not received within a certain timeframe.”) for receipt of the confirmation signal by the processor. (Laracey: See column 25, lines 3-22)

Laracey does not explicitly disclose the following, however Lau further teaches:
access the device information from the application, the device information including non-location-specific movement data of the client device over a predetermined period of time before receipt of the communication and movement data of the client device over a predetermined period of time after the transaction, (Lau: See paragraphs [0041] “the mobile user's mobile device include a motion sensor, for example, an accelerometer (and other sensors, such as the light sensor, gyroscope, compass, and altimeter). A history of motion of the motion device can be tracked/established, that includes, for example, a mode of transportation pattern, and a motion activity pattern…… The tracked motion and location information provide a set of very unique mobile behavioral fingerprints and footprints. If the device deviates from that profile(s), at least some embodiments include the generation of a red flag, even if the device has never left the user's 
aggregate the device information into a movement profile; (Lau: See paragraph [0027] “the mobile device of the user includes sensors that can sense motion, such as, an accelerometer, light sensor, gyroscope, compass, Bluetooth, Near Field Communications (NFC), WiFi, and altimeter. Also as will be described, the sensed motion can be used to establish motion information about the user of the mobile device. For at least some embodiments, the motion information includes patterns of motion associated with a mode of transportation pattern (that is, the motion between walking, bicycling, running, and driving are unique), and motion activity pattern (that is, for example, the motion pattern of one user's walk is different than the motion pattern of another user's walk). Further, the motion patterns can be associated with a place visits profile (including location, time of day, day of week, day of year, weekend  vs. weekday, holidays, seasons & time duration)..”, and see also [0029])
analyze the transaction and the movement profile to determine whether the transaction is consistent or inconsistent with the movement profile; and (Lau: See paragraph [0028] “Each of these motion patterns provides a set of very unique (that is, user unique) mobile behavioral fingerprints and footprints. If the device deviates from that profile(s), the described embodiments include, for example, generating a red flag, even if the device never left the user's home or workplace Zip code(s). For at least some embodiments, the red flag is generated by the authentication, and for embodiments, influences identification of the user, security of the mobile 
upon a determination that the transaction is inconsistent with the movement profile: (Lau: See paragraph [0109] “The unique mobile behavioral fingerprint can be used to facilitate identification of the mobile device's authorized user, and facilitate the authorization/approval of the authorized user's payment and other transactions, which may otherwise be blocked due to uncertainty about the mobile device user's identity.”, and see also [0100])
identify a movement pattern based on the movement data, the movement 2Application No.: 16/247,816Attorney Docket No.: 067519.0001878pattern comprising device information associated with a plurality of user movements over the predetermined period of time before receipt of the communication and movement data of the client device over the predetermined period of time after the transaction; (Lau: See paragraphs [0041] “the mobile user's mobile device include a motion sensor, for example, an accelerometer (and other sensors, such as the light sensor, gyroscope, compass, and altimeter). A history of motion of the motion device can be tracked/established, that includes, for example, a mode of transportation pattern, and a motion activity pattern…… The tracked motion and location information provide a set of very unique mobile behavioral fingerprints and footprints. If the device deviates from that profile(s), at least some embodiments include the generation of a red flag, even if the device has never left the user's home or workplace zip code(s).” and see also [0042] “When the system detects that the user has used most of the gasoline in his tank based on the number of miles driven and the speed, as a result of the road type such as local streets or high ways, the system can start to find gas station with low prices and make targeted information to the user.”)
generate a probability map comprising likely movement data based on the device information; (Lau: See paragraph [0027] “the mobile device of the user includes sensors that can 
compare the transaction information to the movement pattern and the probability map, to identify at least one discrepancy between the transaction information and the movement pattern and probability map; and (Lau: See paragraphs [0100] “The sensor information and/or other information in then stored in sensor data storage 720. A data analysis engine 730 processes the sensor and other information for generation of the user profiles which are stored in a user profiles database 740. As has been described, the unique characteristics of the user provides a virtual “fingerprint of the user which can be used to authenticate a present user as either the user (for example, a registered user, or an owner of the mobile device) or not.”, [0101] “The user authentication and transaction authorization engine 760 then performs a comparative analysis to determine a level of confidence that present user is the user. This comparative analysis comprises a statistical analysis to determine similarities and differences between the present user profile and the user profile.”, and [0102] “The described embodiments enable mobile devices to build a system or platform of performing value-added security, access control and authentication functions that can increase the probability that fraudulent transactions are blocked and legitimate transactions are authorized.”, and see also paragraphs [0027-0029])

wherein generation of the notification requires receipt by the processor of a confirmation signal indicating user authorization of the transaction, and (Lau: See paragraph [0074] “For the credit card example, the level of confidence can be utilized for providing identification of the user. That is, for example, a threshold level of confidence may be required for proper identification of the user. If that threshold is not met, the user may be required to provide additional information allowing for more confidence, and therefore, verifying identification of the user. This is useful, for example, of the user is attempting to use a credit card at a merchant. The merchant can utilized the embodiments of authentication of the user as described.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify detecting the position of the mobile device of Laracey to include determining a discrepancy between the transaction information and the movement pattern based on the movement data of the client device, as taught by Lau, in order to provide a more secure transaction.
Regarding claim 2:
Laracey discloses the following:
The transaction monitoring system of claim 1, wherein: 
the device information includes the strength of a cellular signal available to the client device, and (Laracey: See column 34, lines 1-21: “the mobile device 700 may include circuitry and sensors for supporting a location determining capability, such as that provided by the global 
the movement data of the client device further includes (reads on “The mobile payment application installed on the mobile device 202 may interact with one or more other sensors (such as those described below in conjunction with FIG. 7, including, for example, a magnetometer, a gyroscope, and/or an accelerometer) during a capture process. In some embodiments, the payment application may interact with such sensors to improve capture accuracy.”) at least one selected from the group of an acceleration of the client device and a rotational motion of the client device. (Laracey: See column 21, lines 32-45)
Regarding claim 3:
Laracey discloses the following:
The transaction monitoring system of claim 1, wherein the movement data further includes data from a transmitter. (Laracey: See column 34, lines 1-7: “the mobile device 700 may include circuitry and sensors for supporting a location determining capability, such as that provided by the global positioning system (GPS) or other positioning system (e.g., systems using Wi-Fi access points, television signals, cellular grids, cellular towers, or Uniform Resource Locators (URLs)).”)
Regarding claim 7:
Laracey does not explicitly disclose the following, however Lau further teaches:
The transaction monitoring system of claim 6, wherein the at least one discrepancy is identified by comparing the device information to patterns of device information contained in the transaction information. (Lau: See paragraphs [0100] “The sensor information and/or other information in then stored in sensor data storage 720. A data analysis engine 730 processes the sensor and other information for generation of the user profiles which are stored in a user profiles 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify detecting the position of the mobile device of Laracey to include determining a discrepancy between the transaction information and the movement pattern based on the movement data of the client device, as taught by Lau, in order to provide a more secure transaction.
Regarding claim 8:
Laracey discloses the following:
The transaction monitoring system of claim 1, wherein the notification is sent to one or more of the application, an email address associated with a user, a phone number associated with the user, and a second client device associated with the user. (Laracey: See column 9, lines 47-55: “mobile device 202 may engage in both voice and data communications over wireless network 214 via access point 218. For example, mobile device 202 may be able to place or receive phone calls, send and receive emails, send and receive short message service (“SMS) messages, send and receive email messages, access electronic documents, send and receive streaming media, or the like”)
Regarding claim 11:

A method of monitoring transactions when Global Positioning System (GPS) data is not available to a client device associated with a user, the method comprising: (Laracey: See abstract, figs. 1 and 2, and column 33, lines 20-31, and notes: other positioning system uses non GPS data.)4Application No.: 16/247,816
Attorney Docket No.: 067519.0001878recognizing (reads on “Once a match is found, the transaction management system 130 transmits a transaction detail message (via path 114) to the customer's mobile device 102. The information from the transaction detail message provides the customer with details about the transaction, including but not limited to the amount due, the name and location of the merchant”) a transaction involving an account associated with the user, the transaction having details of the transaction; (Laracey: See column 6, lines 28-42)
executing (reads on “The actual payment credentials may be obtained by using the payment account selection information and performing a lookup of actual payment account credentials previously stored in a database or location accessible to the transaction management system 230.”) a query of a transaction database to obtain transaction information relating to previous transactions, wherein the query is based at least in part on the details of the transaction; (Laracey: See column 13, line 5-20)
wherein the movement data of the client device includes data from at least one of a gyroscope, an accelerometer, a pedometer, a magnetometer, a linear acceleration sensor, or an attitude sensor and excludes GPS data.  (Laracey: See column 33, lines 20-31: “one or more sensors, including a biometrics sensor 714, an accelerometer 716, a photoelectric device 718, a proximity sensor 720, a camera 722, a wireless communication unit 724, an audio unit 726 and a magnetometer 728 may be provided to facilitate the collection, use and interaction with data and information and to achieve the functions of the payment applications described herein. For and column 33, lines 65-67: “an accelerometer 716 can be utilized to detect movement of the mobile device 700, and a magnetometer can also be used to help detect the position of the mobile device.”, and note: see column 34, lines 1-7, it discloses for using other positioning system (e.g., systems using Wi-Fi access points, television signals, cellular grids, cellular towers, or Uniform Resource Locators(URLs)) instead of using GPS data.)

Laracey does not explicitly disclose the following, however Lau further teaches:
obtaining device information from the client device, the device information including non-location-specific movement data of the client device for a predetermined period of time prior to the transaction and for a predetermined period of time after the transaction; (Lau: See paragraphs [0041] “the mobile user's mobile device include a motion sensor, for example, an accelerometer (and other sensors, such as the light sensor, gyroscope, compass, and altimeter). A history of motion of the motion device can be tracked/established, that includes, for example, a mode of transportation pattern, and a motion activity pattern…… The tracked motion and location information provide a set of very unique mobile behavioral fingerprints and footprints. If the device deviates from that profile(s), at least some embodiments include the generation of a red flag, even if the device has never left the user's home or workplace zip code(s).” and see also [0042] “When the system detects that the user has used most of the gasoline in his tank based on the number of miles driven and the speed, as a result of the road type such as local streets or high ways, the system can start to find gas station with low prices and make targeted information to the user.”)
aggregating the device information into a movement profile; (Lau: See paragraph [0027] “the mobile device of the user includes sensors that can sense motion, such as, an accelerometer, light sensor, gyroscope, compass, Bluetooth, Near Field Communications (NFC), WiFi, and altimeter. Also as will be described, the sensed motion can be used to establish motion information about the user of the mobile device. For at least some embodiments, the motion information includes patterns of motion associated with a mode of transportation pattern (that is, the motion between walking, bicycling, running, and driving are unique), and motion activity pattern (that is, for example, the motion pattern of one user's walk is different than the motion pattern of another user's walk). Further, the motion patterns can be associated with a place visits profile (including location, time of day, day of week, day of year, weekend  vs. weekday, holidays, seasons & time duration)..”, and see also [0029])
analyzing the transaction and the movement profile to determine whether the transaction is consistent or inconsistent with the movement profile; and (Lau: See paragraph [0028] “Each of these motion patterns provides a set of very unique (that is, user unique) mobile behavioral fingerprints and footprints. If the device deviates from that profile(s), the described embodiments include, for example, generating a red flag, even if the device never left the user's home or workplace Zip code(s). For at least some embodiments, the red flag is generated by the authentication, and for embodiments, influences identification of the user, security of the mobile device, security of access provided to the user of the mobile device, and/or access to commerce (actual face-to-face or ecommerce).”, and see also [0029])
upon a determination that the transaction is inconsistent with the movement profile: (Lau: See paragraph [0109] “The unique mobile behavioral fingerprint can be used to facilitate identification of the mobile device's authorized user, and facilitate the authorization/approval of 
identifying a movement pattern based on the movement data, the movement pattern comprising device information associated with a plurality of user movements over the-predetermined period of time before receipt of the communication and movement data of the client device over the predetermined period of time after the transaction associated with the at least one account; (Lau: See paragraphs [0041] “the mobile user's mobile device include a motion sensor, for example, an accelerometer (and other sensors, such as the light sensor, gyroscope, compass, and altimeter). A history of motion of the motion device can be tracked/established, that includes, for example, a mode of transportation pattern, and a motion activity pattern…… The tracked motion and location information provide a set of very unique mobile behavioral fingerprints and footprints. If the device deviates from that profile(s), at least some embodiments include the generation of a red flag, even if the device has never left the user's home or workplace zip code(s).” and see also [0042] “When the system detects that the user has used most of the gasoline in his tank based on the number of miles driven and the speed, as a result of the road type such as local streets or high ways, the system can start to find gas station with low prices and make targeted information to the user.”)
generating a probability map comprising likely movement data based on the device information; (Lau: See paragraph [0027] “the mobile device of the user includes sensors that can sense motion, such as, an accelerometer, light sensor, gyroscope, compass, Bluetooth, Near Field Communications (NFC), WiFi, and altimeter. Also as will be described, the sensed motion can be used to establish motion information about the user of the mobile device. For at least some embodiments, the motion information includes patterns of motion associated with a mode of 
comparing the transaction information to the device information, the movement pattern, and the probability map and identifying at least one discrepancy between the transaction information and the device information, movement pattern, and probability map; and (Lau: See paragraphs [0100] “The sensor information and/or other information in then stored in sensor data storage 720. A data analysis engine 730 processes the sensor and other information for generation of the user profiles which are stored in a user profiles database 740. As has been described, the unique characteristics of the user provides a virtual “fingerprint of the user which can be used to authenticate a present user as either the user (for example, a registered user, or an owner of the mobile device) or not.”, [0101] “The user authentication and transaction authorization engine 760 then performs a comparative analysis to determine a level of confidence that present user is the user. This comparative analysis comprises a statistical analysis to determine similarities and differences between the present user profile and the user profile.”, and [0102] “The described embodiments enable mobile devices to build a system or platform of performing value-added security, access control and authentication functions that can increase the probability that fraudulent transactions are blocked and legitimate transactions are authorized.”, and see also paragraphs [0027-0029])5Application No.: 16/247,816
Attorney Docket No.: 067519.0001878sending a notification to the client device requesting classification of the transaction as authorized or unauthorized, (Lau: See paragraph [0074] “For the credit card example, the level of confidence can be utilized for providing identification of the user. That is, for example, a threshold level of confidence may be required for proper identification of the user. If that threshold is not 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify detecting the position of the mobile device of Laracey to include determining a discrepancy between the transaction information and the movement pattern based on the movement data of the client device, as taught by Lau, in order to provide a more secure transaction.
Regarding claim 14:
Laracey discloses the following:
The method of monitoring transactions of claim 13, further comprising classifying the transaction as unauthorized if the authorization is not received within a predetermined period. (Laracey: See column 25, lines 15-22: “a merchant payment authorization request may “time out” or expire if a matching customer payment authorization request is not received within a certain timeframe.”)
Regarding claim 19:
Laracey discloses the following:
The method of monitoring transactions of claim 11, wherein: the movement data of the client device is obtained by an application installed on the client device, and the movement data of the client device includes at least one selected from the group of an acceleration of the client device and rotational motion of the client device. (Laracey: See column 21, lines 32-45 “The mobile payment application installed on the mobile device 202 may interact with one or more other 
Regarding claim 21:
Laracey does not explicitly disclose the following, however Lau further teaches:
The transaction monitoring system of claim 1, wherein the processor is further configured to: generate a device movement profile based on the device information, and compare the transaction information to the device movement profile to identify at least one discrepancy between the transaction information and the device movement profile. (Lau: See paragraphs [0017] “monitoring and tracking of location information, motion information and temporal information of a user of a mobile device. The monitored information is used to create a profile of the user of the mobile device. Once a profile has been created, the profile can be used to authenticate a present user of the mobile device.”, and see also paragraphs [0100-0102])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify detecting the position of the mobile device of Laracey to include determining a discrepancy between the transaction information and the movement pattern based on the movement data of the client device, as taught by Lau, in order to provide a more secure transaction.
Regarding claim 22:
Laracey does not explicitly disclose the following, however Lau further teaches:
The transaction monitoring system of claim 21, wherein the device movement profile aggregates device information collected during a predetermined date range. (Lau: See paragraph 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify detecting the position of the mobile device of Laracey to include a current state of a user is defined as the user's current location, time and what the user is doing within the time window of current state can be past few seconds, past hour, this morning (or afternoon), today, this week, or this month etc., as taught by Lau, in order to provide a more secure transaction.
Regarding claim 23:
Laracey does not explicitly disclose the following, however Lau further teaches:
The transaction monitoring system of claim 21, wherein the device movement profile aggregates device information associated with a predetermined category of merchants. (Lau: See paragraph [0022] “A POI can have several properties, such as latitude and longitude, a name (e.g., Olive Garden), a category (for instance, restaurant), and a subcategory (for example, Italian cuisine). A POI can be of different sizes, and can have a hierarchical structure. For example, a POI can be a big park, such as Yosemite. Inside the park, there can be smaller POIs, such as a hotel or a restaurant.”, and see also paragraph [0024])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify detecting the position of the mobile device of Laracey to include 
Regarding claim 24:
Laracey does not explicitly disclose the following, however Lau further teaches:
The transaction monitoring system of claim 1, wherein the movement pattern is associated with at least one of walking, driving, or browsing.  (Lau: See paragraph [0027] “the mobile device of the user includes sensors that can sense motion, such as, an accelerometer, light sensor, gyroscope, compass, Bluetooth, Near Field Communications (NFC), WiFi, and altimeter. Also as will be described, the sensed motion can be used to establish motion information about the user of the mobile device. For at least some embodiments, the motion information includes patterns of motion associated with a mode of transportation pattern (that is, the motion between walking, bicycling, running, and driving are unique), and motion activity pattern (that is, for example, the motion pattern of one user's walk is different than the motion pattern of another user's walk).”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify detecting the position of the mobile device of Laracey to include a current state of a user is defined as the user's current location, time and what the user is doing within the time window of current state can be past few seconds, past hour, this morning (or afternoon), today, this week, or this month etc., as taught by Lau, in order to provide a more secure transaction.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Laracey in view of Lau in further view of Rodriguez et al. (hereinafter Rodriguez), US Publication Number 2014/0244514 A1.
Regarding claim 6:
Laracey and Lau do not explicitly disclose the following, however Rodriguez further teaches:
The transaction monitoring system of claim 1, wherein the transaction information includes device information and one or more at least one selected from the group of purchase history, purchase time, purchase amount, goods or services purchased, purchase location, and purchaser identification. (Rodriguez: See paragraph [0139]: “The POS can also communicate the transaction amount, checkout station identifier, retailer identifier, etc. along with a timestamp to the 3rd party clearing house. The 3rd party clearing house marries the POS information with the mobile device information (e.g., by matching up retailer identifiers and timestamps) and determines whether to authorize the transaction.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify detecting the position of the mobile device of Laracey to include transaction information such as amount, timestamp, retailer identifier, etc., as taught by Rodriguez, in order to mitigate a risk of the unauthorized use for the payment transaction.
Claims 10, 12, 13, 20, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Laracey in view of Lau in further view of Dutt et al. (hereinafter Dutt), US Publication Number 2016/0162900 A1.
Regarding claim 10:
Laracey and Lau do not explicitly disclose the following, however Dutt further teaches:

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify detecting the position of the mobile device of Laracey to include classifying a transaction as fraudulent or non-fraudulent and the transaction as fraudulent records into the database, as taught by Dutt, in order to mitigate a risk of the unauthorized use for the payment transaction.
Regarding claim 12:
Laracey and Lau do not explicitly disclose the following, however Dutt further teaches:
The method of monitoring transactions of claim 11, the method further comprising: 
receiving the classification of the transaction as unauthorized; and storing information relating to the transaction and the at least one discrepancy to a fraudulent activity report database. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify detecting the position of the mobile device of Laracey to include classifying a transaction as fraudulent or non-fraudulent and the transaction as fraudulent records into the database, as taught by Dutt, in order to mitigate a risk of the unauthorized use for the payment transaction.
Regarding claim 13:
Laracey and Lau do not explicitly disclose the following, however Dutt further teaches:
The method of monitoring transactions of claim 11, wherein the notification requires (reads on [0163] “The user may input a secondary password to authenticate (8), and the corresponding user selected action (e.g., allow/prevent/flag) is pushed to the fraud detection unit.”) submission of authentication information prior to classification of the transaction, wherein the authentication information includes at least one selected from the group of a password, an access code, a swipe pattern, a security question, and a form of biometric identification. (Dutt: See paragraphs [0012], [0163])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify detecting the position of the mobile device of Laracey to include classifying a transaction as fraudulent or non-fraudulent and the transaction as fraudulent records into the database, as taught by Dutt, in order to mitigate a risk of the unauthorized use for the payment transaction.
Regarding claim 20:
Laracey discloses the following:
An apparatus comprising: a client device associated with a user, the client device including memory storing an account monitoring application including instructions to be executed by the client device, the application configured to: (Laracey: See abstract, figs. 1 and 2, and column 33, lines 5-31)
Laracey does not explicitly disclose the following, however Lau further teaches:
access account data relating to an account associated with the user; (Lau: See paragraph [0101] “a system somehow associated with the mobile device or the user of the mobile device requires user authentication and/or transaction authorization 750 and the system starts an authentication process by 1) requesting authentication.”)
determine whether a transaction involving the account has taken place; and upon determining that a transaction involving the account has taken place: (Lau: See paragraph [0101] “The user authentication and transaction authorization engine 760 then performs a comparative analysis to determine a level of confidence that present user is the user. This comparative analysis comprises a statistical analysis to determine similarities and differences between the present user profile and the user profile.”)
collect device information from at least one of a gyroscope, an accelerometer, a pedometer, a magnetometer, a linear acceleration sensor, or an attitude sensor on the client device, the device information including non-location-specific movement data of the client device for a predetermined period of time prior to the transaction and for a predetermined period of time after the transaction, wherein the device information excludes GPS data; (Lau: See paragraphs [0041] “the mobile user's mobile device include a motion sensor, for example, an accelerometer (and other 
aggregate the device information into a movement profile, (Lau: See paragraph [0027] “the mobile device of the user includes sensors that can sense motion, such as, an accelerometer, light sensor, gyroscope, compass, Bluetooth, Near Field Communications (NFC), WiFi, and altimeter. Also as will be described, the sensed motion can be used to establish motion information about the user of the mobile device. For at least some embodiments, the motion information includes patterns of motion associated with a mode of transportation pattern (that is, the motion between walking, bicycling, running, and driving are unique), and motion activity pattern (that is, for example, the motion pattern of one user's walk is different than the motion pattern of another user's walk). Further, the motion patterns can be associated with a place visits profile (including location, time of day, day of week, day of year, weekend  vs. weekday, holidays, seasons & time duration)..”, and see also [0029])
analyze the transaction and the movement profile to determine whether the transaction is consistent or inconsistent with the movement profile; and (Lau: See paragraph [0028] “Each of these motion patterns provides a set of very unique (that is, user unique) mobile behavioral 
upon a determination that the transaction is inconsistent with the movement profile: (Lau: See paragraph [0109] “The unique mobile behavioral fingerprint can be used to facilitate identification of the mobile device's authorized user, and facilitate the authorization/approval of the authorized user's payment and other transactions, which may otherwise be blocked due to uncertainty about the mobile device user's identity.”, and see also [0100])
identify a movement pattern based on the movement data, the movement7Application No.: 16/247,816 Attorney Docket No.: 067519.0001878pattern comprising device information associated with a plurality of user movements over the predetermined period of time before receipt of the communication and movement data of the client device over the predetermined period of time after the transaction associated with the at least one account; (Lau: See paragraphs [0041] “the mobile user's mobile device include a motion sensor, for example, an accelerometer (and other sensors, such as the light sensor, gyroscope, compass, and altimeter). A history of motion of the motion device can be tracked/established, that includes, for example, a mode of transportation pattern, and a motion activity pattern…… The tracked motion and location information provide a set of very unique mobile behavioral fingerprints and footprints. If the device deviates from that profile(s), at least some embodiments include the generation of a red flag, even if the device has never left the user's home or workplace zip code(s).” and see also [0042] “When the system detects that the user has used most of the gasoline in his 
generate a probability map comprising likely movement data based on the device information, (Lau: See paragraph [0027] “the mobile device of the user includes sensors that can sense motion, such as, an accelerometer, light sensor, gyroscope, compass, Bluetooth, Near Field Communications (NFC), WiFi, and altimeter. Also as will be described, the sensed motion can be used to establish motion information about the user of the mobile device. For at least some embodiments, the motion information includes patterns of motion associated with a mode of transportation pattern (that is, the motion between walking, bicycling, running, and driving are unique), and motion activity pattern (that is, for example, the motion pattern of one user's walk is different than the motion pattern of another user's walk).”, and see also paragraph [0043])
send the device information, the movement pattern, the probability map, and account data to a server; (Lau: See paragraph [0024] “That is, user stay and/or POI determination processing is automatically executed without the user proactively or reactively providing input. For some embodiments, the determination of the user's user stays and/or POIs does not require manual input from the user. The processing can be performed in the background, and operate on persistently collected sensor data (optionally uploading the data to a server). For an embodiment, a background processing algorithm determines the user stay and/or POI. Note, all or portions of the user stay and/or POI determination algorithms can run on both mobile client side (the mobile device) and server side (a server connected to the mobile device through a network).”)
Laracey and Lau do not explicitly disclose the following, however Dutt further teaches:

notify the server of the classification.  (Dutt: See paragraph [0156]: “If the transaction is flagged fraudulent, an entry is made into the database of the appropriate fraud prevention system.”) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify detecting the position of the mobile device of Laracey to include classifying a transaction as fraudulent or non-fraudulent and the transaction as fraudulent records into the database, as taught by Dutt, in order to mitigate a risk of the unauthorized use for the payment transaction.
Regarding claim 25:
Laracey and Lau do not explicitly disclose the following, however Dutt further teaches:
The method of monitoring transactions of claim 11, further comprising: 
receiving a classification of the transaction as unauthorized; and (Dutt: See paragraph [0154] “If the authentication fails then verification is made via a push notification, a phone call, or 2-way SMS, for example, requesting user input at the user device.”)
requiring user approval for future transactions on the account. (Dutt: See paragraph [0156]: “a verification message is sent to a user device associated with the user, where the user is prompted to enter user credentials and validate the transaction, reject/decline the transaction, and/or flag the transaction as fraudulent or non-fraudulent. If the transaction is flagged fraudulent, an entry is made into the database of the appropriate fraud prevention system.”)

Regarding claim 26:
Laracey discloses the following:
The apparatus of claim 20, wherein the application is configured to transmit a signal disabling an activated alarm. (Laracey: See column 12, line 56 through column 13, line 10: “customers may be given the opportunity to set preferences or otherwise configure the mobile payment application to enable or disable certain messages or transaction steps. As a specific example, customers may be given the opportunity to receive (or not receive) customer payment confirmation request messages.”)
Regarding claim 27:
Laracey does not explicitly disclose the following, however Lau further teaches:
The apparatus of claim 20, wherein the application is configured to retain device information on a rolling basis for a set period of time. 9(Lau: See paragraphs [0041] “the mobile user's mobile device include a motion sensor, for example, an accelerometer (and other sensors, such as the light sensor, gyroscope, compass, and altimeter). A history of motion of the motion device can be tracked/established, that includes, for example, a mode of transportation pattern, and a motion activity pattern. Additionally, location information can be tracked that includes, for example, place visits profile (including location, time of day, day of week, day of year, weekend 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify detecting the position of the mobile device of Laracey to include a current state of a user is defined as a set period of time such as time of day, day of week, day of year, weekend vs. weekday, holidays, seasons and time duration, as taught by Lau, in order to provide a more secure transaction.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
September 18, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        9/20/2021